Name: 94/738/EC: Council Decision of 24 October 1994 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary amending Annexes VIIIa, IXb and Xb to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 1994-11-16

 Avis juridique important|31994D073894/738/EC: Council Decision of 24 October 1994 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Hungary amending Annexes VIIIa, IXb and Xb to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part Official Journal L 295 , 16/11/1994 P. 0018 - 0018COUNCIL DECISION of 24 October 1994 on the conclusion of the Agreement in the form of an exchange of letters between the European Community and the Republic of Hungary amending Annexes VIIIa, IXb and Xb to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (94/738/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas it is necessary to amend Annexes VIIIa and Xb to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, signed in Brussels on 16 December 1991, to give effect to a request of the Hungarian Government, and to amend Annex IXb to the said Agreement following a request of the Community; Whereas the Agreement in the form of an exchange of letters negotiated to give effect thereto should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the Republic of Hungary amending Annexes VIIIa, IXb and Xb to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 24 October 1994. For the Council The President J. BORCHERT